UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  December 31, 2011 Item 1: Reports to Shareholders Annual Report | December 31, 2011 Vanguard Market Neutral Fund > For the year ended December 31, 2011, Vanguard Market Neutral Fund returned almost 8%, substantially outpacing both its benchmark and the average return of peer funds. > The advisor made astute selections among consumer discretionary, financial, and health care stocks. > The fund’s stock-selection methodology found success for much of 2011 as investors found it easier to draw sharp distinctions between the best and worst investments in each segment of the market. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2011 Total Returns Vanguard Market Neutral Fund Investor Shares 7.80% Institutional Shares 7.94 Citigroup Three-Month U.S. Treasury Bill Index 0.08 Equity Market Neutral Funds Average -0.62 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2010 , Through December 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $9.61 $10.36 $0.000 $0.000 Institutional Shares 9.57 10.33 0.000 0.000 1 Chairman’s Letter Dear Shareholder, The financial crisis of 2008–2009 seems to have cast a long shadow, making the prices of individual stocks more likely to march in lockstep—technically, to be highly correlated—in response to broad shocks to the global economic system. Like any stock selection strategy, the method used by the managers of Vanguard Market Neutral Fund tries to draw sharp distinctions between stocks with the best prospects and those with the worst, in the expectation that these distinctions will ultimately be reflected in the stocks’ returns. In periods of high correlation, those differences in return are less likely to materialize. As the fund’s advisor, Vanguard Quantitative Equity Group, observes in its report, stocks emerged from the crisis-created shadow during the earlier part of 2011. And this helped the fund’s Investor Shares return 7.80% for the year ended December 3. The Institutional Shares, because of their lower expense ratio, returned 7.94%. Consistent with its objective, the fund outdistanced its benchmark, the Citigroup Three-Month U.S. Treasury Bill Index, which returned 0.13%. Of course, returns from Treasury bills and other short-term assets have been weighed down by the Federal Reserve’s near-zero target for the 2 shortest-term interest rates. However, the fund also substantially exceeded the average return of peer-group funds, which was negative at –0.62%. Big dramas and small numbers in the U.S. stock market The broad U.S. stock market finished 2011 with a modestly positive return, a result that seems surprisingly low-key in light of the economic and political dramas that monopolized investors’ attention for much of the year. Stock prices rallied and retreated as early optimism about the global economic outlook traded places with anxiety about Europe’s debt crisis and the contentious negotiations in Washington over raising the U.S. debt ceiling to avoid default. The policymaking strife prompted Standard & Poor’s to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) By year-end, stock prices were again on the rise, with investors refocused on signs of economic improvement. International stock prices finished the year with a double-digit decline. The weaker performance of stocks outside the United States reflected the greater economic and financial challenges in Europe, Japan’s struggles with natural and nuclear disaster, and skittishness about emerging markets. Market Barometer Average Annual Total Returns Periods Ended December 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 1.50% 14.81% -0.02% Russell 2000 Index (Small-caps) -4.18 15.63 0.15 Dow Jones U.S. Total Stock Market Index 0.52 15.24 0.28 MSCI All Country World Index ex USA (International) -13.71 10.70 -2.92 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 7.84% 6.77% 6.50% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 10.70 8.57 5.22 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.11 1.36 CPI Consumer Price Index 2.96% 2.39% 2.26% 3 As yields fell, bonds delivered unexpectedly strong returns Bond returns were also a surprise, mainly because so little was expected of them. At the end of 2010, bond yields hovered near historical lows, suggesting that the scope for further declines—and rallies in bond prices—was limited. During 2011, however, rates moved lower still as investors sought shelter from stock market turmoil. The broad U.S. bond market returned 7.84%. Municipal bonds, which were battered at the end of 2010, produced even stronger returns than taxable bonds in 2011. The returns of the 3-month U.S. Treasury bill and other money market instruments approached 0%, which was consistent with the Federal Reserve Board’s interest rate policy but nevertheless a disappointment for savers. Consumer discretionary stocks were the fund’s top performers The stock-market environment of the first half of 2011, the period when the Market Neutral Fund earned much of its return of nearly 8%, turned out to be conducive to the sophisticated computer models that inform the advisor’s stock choices. The models sift through the financial characteristics of thousands of stocks and uncover those that are the best candidates for the “long” and “short” portions of the fund’s portfolio. The goal is to produce returns that are independent of general market movements, a process made easier when individual stocks aren’t following a herd instinct. Buying “long” refers to the outright ownership of stocks that the advisor expects will appreciate in value. Selling “short” means that the stocks being sold have been borrowed with the expectation that they’ll decline in value; then the advisor would purchase the same stocks at the new, lower price and returned to the lender. The top three sectors contributing to the fund’s return were consumer discretionary, financials, and health care. In the consumer discretionary sector, long and short positions contributed about equally to the fund’s result, together accounting for about a third of return. Both approaches also worked well in the financial sector, although shorts added much more to return than longs. In the case of health care, however, long positions were the sole contributors to the fund’s return. Ten-year results outpaced the benchmark and peer group Year-to-year results aside, it’s always important, for the sake of perspective, to review fund results over longer periods. As the table shows, the fund’s ten-year returns compares favorably with the average for its peer funds and its benchmark. Overall, we are pleased with the results from the fund’s stock-selection strategy, which aims to 4 distinguish between high-quality companies with strong fundamentals and those with less attractive prospects while limiting exposure to the stock market’s overall movements. For the ten years ended December 31, the fund’s 2.40% average annual return compares favorably with the 2.30% average for its peer funds. The past year’s hearty return of nearly 8% undoubtedly improved the long-term picture, especially versus the peer average. But it is notable that the fund outpaced the 1.85% average return of its Treasury-bill benchmark over the decade. The fund can be a useful vehicle for portfolio diversification Because the Market Neutral Fund seeks to provide long-term capital appreciation with a low correlation to broad stock market movements and the behavior of other assets, the fund works best as one element of a diversified portfolio. Indeed, diversification among asset classes, such as stocks, bonds, and cash investments, and also within the classes can be an investor’s best defense against the surprises that the financial markets habitually throw at us. As recent Vanguard research has found, such diversification can help with the added layer of uncertainty created when Total Returns Ten Years Ended December 31, 2011 Average Annual Return Market Neutral Fund Investor Shares 2.40% Citigroup Three-Month U.S. Treasury Bill Index 1.85 Equity Market Neutral Funds Average 2.30 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 macroeconomic events dominate the news and provoke intense volatility. These events can include, for example, a threat that nations will default on their sovereign debt (a current concern) or the market effects of the demise of major financial institutions (such as Long-Term Capital Management in 1998 and Lehman Brothers in 2008). Macroeconomic events don’t occur every day, but they do happen with enough regularity to plan for. ( The study, Recent Stock Market Volatility: Extraordinary or ‘Ordinary,’ is available on our website at vanguard.com/jumppage/ researchpapers.) Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb Chairman and Chief Executive Officer January 23, 2012 6 Advisor’s Report For 2011, Vanguard Market Neutral Fund returned about 8%. This result exceeded the 0.08% return of the fund’s benchmark index, the Citigroup 3-Month Treasury Bill Index, and the –0.62% average return of peer funds. The investment environment Volatility was the name of the game for the equity market in 2011. After the Dow Jones U.S. Total Stock Market Index delivered 6.01% gain for the first half of the year, equities turned south, falling more than 5 percentage points during the second half; the index’s 12-month return was 0.52%. Driving the pullback were the continued worries of a weak U.S. economy, lingering deficit and debt issues, and the unresolved European sovereign-debt crisis. Investors will likely continue to be cautious until they see progress by U.S. and European leaders in tackling these difficult problems. Management of the fund Whether the markets are being volatile or calm, our objective is always to produce a portfolio that is neutral with respect to overall stock market risk. We seek to achieve this by purchasing equity securities that we consider undervalued and selling short those we consider overvalued, in amounts that we believe will achieve market (or “beta”) neutrality. Beta is a measure of a stock’s volatility relative to that of the stock market. A typical equity investment with characteristics similar to a broad market index would have a beta close to 1.0. For this fund, we try to attain a 0.0 beta relative to a broad equity benchmark. As of December 31, 2011, the three-year average beta for the fund was –0.02. Our quantitative approach is similar to traditional security selection in that we focus on specific stock fundamentals; the difference lies in our use of models to help identify attractive and unattractive stocks. Our process has five components: • Valuation, which measures the price we pay for earnings and cash flows. • Growth, which considers the growth of earnings when factoring how much we pay for them. • Management decisions, which looks at the actions taken by company manage ment. (Because management is privy to better knowledge of a company’s prospects and earnings than any market participant, their actions can signal their opinions of a firm’s future.) • Market sentiment, which captures how investors reflect their opinions of a company through their activity in the market. • Quality, which measures balance-sheet strength and the sustainability of earnings. In our semiannual report to shareholders, we noted that the average return correlation across stocks in the market had decreased considerably from the high levels of 2008 and 2009, an indication that investors were once again focusing on stock selection, as opposed to macro risks. 7 Although correlations have again risen in the aftermath of the subsequent volatility, we believe that the renewed interest in individual stock selection was a primary factor in our model’s performance over the fiscal year. Although we experienced differing market trends in the first and second halves of the year, our stock selection model performed well in both periods, with all five of our key components contributing positively over the entire period. The portfolio benefited most from our quality component; the growth and management-decisions components also produced strong results. The model’s scope can be seen by its effectiveness across sectors, as we were able to produce positive results in nine of the ten of them. The portfolio’s best-performing sectors were consumer discretionary, where together long and short positions contributed 3.5 percentage points to return; financials (2.9 percentage points); and health care (2.3 percentage points). Energy was the only sector that detracted from overall return; our short positions performed poorly, more than offsetting the positive contribution of our long positions. At the individual stock level, the largest contributions came from long positions in Biogen Idec (+64%), Humana (+62%), and Regeneron Pharmaceuticals (+64%). In addition, we benefited from shorting poorly performing stocks such as Cree (–66%), Human Genome Sciences (–69%), and WMS Industries (–55%). Unfortunately, some of our choices led to disappointing results. Long positions in CNH Global (–43%), Westlake Chemical (–39%), and US Airways Group (–50%) directly lowered performance. So did our short positions in companies whose fundamental characteristics were not identified as positive by our model, including NVIDIA Corp. (+66%), Green Mountain Coffee Roasters Inc. (+36%), and Cabot Oil & Gas Corp. (+78%). Outlook While we cannot predict how the broader political or economic events will affect the markets, we are confident, looking forward, that our strategy to capture the spread in returns between attractively valued stocks and their more overvalued brethren can be a useful part of a diversified investment plan. We thank you for your investment and look forward to the new year. James D. Troyer, CFA, Principal and Portfolio Manager Vanguard Quantitative Equity Group January 12, 2012 8 Market Neutral Fund Fund Profile As of December 31, 2011 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 1.80% 1.70% Management Expenses 0.13 % 0.02% Dividend Expenses on Securities Sold Short 2 1.49
